Citation Nr: 1103421	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-42 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had periods of service in the Philippine Commonwealth 
Army from December 1941 to February 1946, and was a prisoner of 
war from May 1942 to November 1942.   The Veteran died in October 
1996.  The appellant is advancing her claim as the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2010 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2010, a statement of the case 
was issued in September 2010, and a substantive appeal was 
received in October 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in October 1996.


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment 
Act of 2009, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. § 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).

Generally, VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VCAA-compliant notice has not been provided.  
However, with respect to the issue of entitlement to a one-time 
payment from the Filipino Veterans Equity Compensation Fund, as 
will be explained below, under the current state of the law as 
applied to the undisputed facts of this case, it is not legally 
possible establish entitlement to a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  Specifically, it is 
not disputed that the appellant's spouse died in October 1996, 
which was before February 17, 2009, the date the American 
Recovery and Reinvestment Act of 2009 was enacted.  See Pub. L. 
No. 111-5.

With regard to the lack of VCAA notice, the Board finds any such 
deficiency to be non-prejudicial.  In this case, the law, not the 
evidence, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (stating that to avoid confusion, where the law and 
not the evidence is dispositive, the claim should be denied 
because of the lack of legal merit or lack of entitlement under 
the law, and remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Further, the United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
law, and not the underlying facts or development of the facts, 
are dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (stating that VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (stating that VCAA is 
inapplicable where the law, and not the evidence, is 
dispositive).

Moreover, the VCAA recognizes certain circumstances, such as 
those presented in this case, where VA will refrain from or 
discontinue providing assistance.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  See 38 C.F.R 
§ 3.159(d); see also VAOPGCPREC 5-2004 (holding that under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

In light of the foregoing, the Board finds that no further action 
is necessary under the VCAA, and the matter of entitlement to a 
one-time payment from the Filipino Veterans Equity Compensation 
Fund is ready for appellate review.

Analysis

Under the recently enacted American Recovery and Reinvestment Act 
of 2009 (the Act), a new one-time benefit is provided for certain 
Philippine veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act of 
2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  
Payments for eligible persons will be either in the amount of 
$9,000 for non-United States citizens, or $15,000 for United 
States citizens.

Section 1002 of the Act addresses Payments to Eligible Persons 
Who Served in the United States Armed Forces in the Far East 
during World War II.  Section 1002 (c)(1) provides that the 
Secretary may make a payment from the compensation fund to an 
eligible person who, during the one-year period beginning on the 
date of the enactment of this Act, submits to the Secretary a 
claim for benefits under this section.  The application for the 
claim shall contain such information and evidence as the 
Secretary may require.  Section 1002 (c)(2) provides that if an 
eligible person who has filed a claim for benefits under this 
section dies before payment is made under this section, the 
payment under this section shall be made instead to the surviving 
spouse, if any, of the eligible person.

Section 1002 (d) of the Act provides that an eligible person is 
any person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.

The appellant herself does not contend that she had qualifying 
service establishing entitlement to the benefit sought.  Rather, 
she contends that her husband did have such service.  The record 
shows that although his service would have qualified, he died in 
October 1996, prior to the passage of the Act in 2009 and the 
establishment of the Filipino Veterans Equity Compensation Fund.  
He, therefore, could not have had an application pending for 
payment from that fund at the time of his death.  The Board notes 
that VA received the appellant's application in February 2010.

Given that it is undisputed that the appellant does not herself 
have the requisite service, and as her husband died prior to 
2009, the appellant does not meet the eligibility requirements 
for payment from the fund.  The Board finds that it is bound by 
the law in this matter.

In sum, given the applicable provisions from the American 
Recovery and Reinvestment Act of 2009 recited above and the facts 
of this case, the Board finds that the appellant does not meet 
the basic eligibility requirements for entitlement to a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
Thus, the appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim must 
be denied because of the lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


